DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 24 June, 2019.
Claims 1 - 20 are currently pending and have been examined.
The present application is a continuation-in-part of U.S. Application Number 15/982,992 now U.S. Patent Number 10,332,627; which is a division of U.S. Application Number 15/885,621 now U.S. Patent Number 10,056,159.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,332,627 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite at issue recite all of the limitations of the pending claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 9 is representative. Claim 9 recites:
A method for value derivation, the method comprises: 
receiving a message from a gateway, the message includes: 
an identification parameter associated with the gateway that received a ping from a beacon, 
a beacon identifier of the beacon that transmitted the ping to the gateway, the ping included the beacon identifier, and
a derived signal strength parameter, the derived signal strength parameter indicates a proximity of the beacon to the gateway when the beacon transmitted the ping;
acquiring an outcome associated with medical-care that is provided by a medical provider to a patient;
identifying a cost associated with the medical-care provided by the medical provider to the patient based in part on the received message from the gateway; and
generating a value score that relates the identified cost of providing the medical-care by the medical provider to the patient, to the acquired outcome.
Claim 17 recites medium with instructions executed by a processor, and Claim 1 recites a system that executes the steps of the method recited in Claim 9.
Claims 1 – 7 and 9 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
identifying a cost associated with the medical-care provided by the medical provider to the patient based in part on the received message from the gateway; and
generating a value score that relates the identified cost of providing the medical-care by the medical provider to the patient, to the acquired outcome. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 9, recite a mathematical formula or relationship. The claims accumulate costs of medical care and generate a value score that relates cost to outcome. The specification discloses that the cost is the accumulation of individual components of costs for a provider, equipment, procedures and the room based on the various rates associated with each of the individual components, and the duration of time that a beacon associated with the resources for each of the component costs are in a location. (0088 - 0091). This simple multiplication and addition process is a mathematical relationship. Similarly, generating a value score is disclosed as a ratio of outcome (i.e. outcome score) to cost (0108 - 0112). Calculating a ratio is a mathematical relationship As such, the claims recite a mathematical formula or relationship.
The claims, as illustrated by Claim 9, also recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  Accumulating costs based on a time duration and rate, as disclosed in the specification, is a process that, except for generic As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 9, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Calculating the cost of medical care by accumulating individual component costs and generating a value score – i.e. a ratio of outcome score to cost – in order to “reduce wasteful procedures while lowering overpriced services” is process that merely organizes this human activity, which is a fundamental economic practice. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
receiving a message from a gateway, the message includes: 
an identification parameter associated with the gateway that received a ping from a beacon, 
a beacon identifier of the beacon that transmitted the ping to the gateway, the ping included the beacon identifier, and
a derived signal strength parameter, the derived signal strength parameter indicates a proximity of the beacon to the gateway when the beacon transmitted the ping;
acquiring an outcome associated with medical-care that is provided by a medical provider to a patient;
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The gateway and beacon are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract value derivation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract value derivation process. Receiving information for example over a network or a conventional short range communication channel, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a gateway including a transceiver, a first processor), a beacon, a computing device, a processor, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: the cost includes multiple locations with different rates (4, 10, 18); the cost includes a second set of costs (11); types of outcomes (5, 13); those that recite additional abstract ideas including: the cost includes comparing billed invoices and collected money (12); identifying a particular provider based on an array of value scores (16); assigning a location based on signal strength (2); determine a time in each location and calculating the cost based on a rate and the time (3); those that recite well-understood, routine and conventional activity or computer functions including: receiving geolocation data (6, 14, 19); generating, transmitting and receiving surveys (7, 15, 20) those that recite insignificant extra-solution activities; or those that are 
Claim 8 depends from Claim 1 and recites comparing a ping to a previously received ping and preventing transmission of the message when the previously received ping was received within a threshold period and has a matching signal strength. This feature improves the efficiency of the network between the gateway and the server, and provides a practical application of the abstract idea above. For example, the specification discloses that the message generating module of the gateway is capable of reducing the number of messages the gateway transmits. Conventional systems such as RFID tags and reader combinations continue to send messages as long as the pings are received.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 7 and 17 - 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 – 7, 9, 13 – 17 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breazeale: 2009/0048865 A1, in view of Bennett et al. (US PGPUB 2015/0019241 A1) and in view of Pattekar et al.: (US PGPUB 2015/0310180 A1).
CLAIMS 1, 9 and 17
Breazeale discloses a patient tracking system that includes the following limitations:
receiving a message from a gateway, the message includes: an identification parameter associated with the gateway that received a ping from a beacon, a beacon identifier of the beacon that transmitted the ping to the gateway, the ping included the beacon identifier; 
identifying a cost associated with the medical-care provided by the medical provider to the patient based in part on the received message from the gateway; (Breazeale 0005 – 0008, 0021 – 0026).
Breazeale discloses a patient tracking system that includes an object tracking server (306) that receives messages from remote sensors (i.e. gateways) when transponders (i.e. beacons) trigger the sensors (i.e. a ping). The message includes a sensor ID, and a transponder ID. Each remote sensor is registered to a particular location in the hospital/facility. A fee based on the elapsed time that a caregiver provided care to a patient is computed.
Breazeale also discloses the following limitation:
acquiring an outcome associated with medical-care that is provided by a medical provider to a patient; (Breazeale 0037, 0038).
Breazeale discloses tracking the number of complications or other negative events associated with the care provided. Nonetheless, Breazeale does not disclose the following limitations:
generating a value score that relates the identified cost of providing the medical-care by the medical provider to the patient, to the acquired outcome; (Bennett 0010 – 0013, 0082 – 0086).
Bennett discloses a treatment decision system that includes obtaining treatment information and outcomes (i.e. acquiring an outcome) and cost per service used to measure and compare the relative cost effectiveness of the treatment by calculate a ratio of costs to outcome change. Outcomes are measured using known assessment tools such as questionnaires to score outcomes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to have modified the patient tracking system of Breazeale so as to have included calculating a value representing the ratio between cost and outcome, in 
With respect to the following limitation:
a derived signal strength parameter, the derived signal strength parameter indicates a proximity of the beacon to the gateway when the beacon transmitted the ping; (Pattekar 0007, 0008, 0030, 0036, 0051).
Pattekar discloses a hospital tracking system that includes beacons (i.e. RFID tags with unique IDs) and gateways (i.e. RFID readers associated with particular locations). The system determines the location of the beacon by deriving relative signal strengths for different readers that indicate the distance from a particular reader. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to have modified the patient tracking system of Breazeale so as to have included a derived signal strength that indicates proximity, in accordance with the teaching of Pattekar, in order to accurate location determinations.
CLAIM 2
The combination of Breazeale/Bennett/Pattekar discloses the limitations above relative to Claim 1. Additionally, Pattekar the following limitations:
at least one gateway of the one or more gateways receives the ping from the beacon, the communication interface is further configured to receive one or more messages from each of the at least one gateway that received the ping from the beacon; (Pattekar 0008); 
the second processor is further configured to: compare the signal strength parameter from each of the received one or more messages to identify a strongest signal strength parameter, and in response to identifying the strongest signal strength parameter, assign a location to the beacon that corresponds to the predefined location of the one gateway that transmitted the message that included the identified strongest signal strength parameter, based on the identification parameter of the one gateway; (Pattekar 0036).
Pattekar discloses a hospital tracking system that includes beacons (i.e. RFID tags with unique IDs) and gateways (i.e. RFID readers associated with particular locations). The system determines the location of the beacon by deriving relative signal strengths for different readers that indicate the distance from a particular reader. The stronger signal strength is closer to the reader. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to have modified the patient tracking system of Breazeale so as to have included a derived signal strength that indicates proximity, in accordance with the teaching of Pattekar, in order to accurate location determinations.
CLAIMS 5 and 13
The combination of Breazeale/Bennett/Pattekar discloses the limitations above relative to Claims 1 and 9. Additionally, Bennett discloses the following limitations:
wherein the outcome associated with the medical-care is based on at least one of: a numerical value that is derived from patient surveys indicating opinions of the patient regarding the medical-care received; empirical data including results of the medical-care; re-admittance to a medical facility within a predetermined number of days following the medical-care; and mortality within a predefined quantity of days following the medical-care provided by the medical provider; (Bennett 0085, 0086).
Bennett discloses a treatment decision system that includes obtaining outcomes using known assessment tools such as questionnaires to score outcomes. Therefore, it would have been 
CLAIMS 6, 14 and 19
The combination of Breazeale/Bennett/Pattekar discloses the limitations above relative to Claims 1, 9 and 17. Additionally, Breazeale discloses the following limitations:
wherein to acquire the outcome associated with the medical-care, the second processor is further configured to receive geospatial data of a location of the patient based on the beacon that is associated with the patient, after the medical-care is provided to the patient by the medical provider; (Breazeale 0034). – disclosing sensing the patient return to a recovery room.
CLAIMS 7, 15 and 20
The combination of Breazeale/Bennett/Pattekar discloses the limitations above relative to Claims 1, 9 and 17. Additionally, Bennett discloses the following limitations:
wherein to acquire the outcome associated with the medical-care: the second processor is further configured to: generate a survey that encompasses the medical-care received by the patient, and after receiving the survey completed by the patient, input a portion of the received survey as the acquired outcome; (Bennett 0085, 0086).
Bennett discloses a treatment decision system that includes obtaining outcomes using known assessment tools such as questionnaires to score outcomes. Such assessments inherently include: a communication interface configured to transmit the generated survey to the patient, and receive the survey from the patient, wherein the received survey is completed by the patient. 
CLAIM 16
The combination of Breazeale/Bennett/Pattekar discloses the limitations above relative to Claim 9. Additionally, Bennett discloses the following limitations:
wherein the acquired outcome is one of a plurality of outcomes, the identified cost is one of a plurality of costs, the patient is one of a plurality of patients, the medical provider is one of a plurality of medical providers, and the medical-care is associated with one of a plurality of medical conditions, and wherein the method further comprises: generating an array of value scores based in part on the plurality of outcomes, the plurality of costs, and the plurality of medical conditions, and identifying a particular medical-care to provide to a new patient that is associated with a first medical condition of the plurality of medical conditions, the particular medical-care is based on one value score of the array of value scores that is associated with the first medical condition and the one value score indicates a highest outcome with a lowest cost; (Bennett 0011, 0013, 0082 – 0087).
Bennett discloses a treatment decision system that includes evaluating a plurality of outcomes, costs, patients, providers and medical conditions, and generating a cost/outcome ratio for each in order to recommend an optimal treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to have modified the patient tracking system of Breazeale so as to have included recommending a .
Claims 3, 4, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breazeale: 2009/0048865 A1, in view of Bennett et al. (US PGPUB 2015/0019241 A1) and in view of Pattekar et al.: (US PGPUB 2015/0310180 A1) in view of Fidone: (US PGPUB 2016/0371444 A1).
CLAIM 3
The combination of Breazeale/Bennett/Pattekar discloses the limitations above relative to Claim 1. Additionally, Bennett discloses the following limitations:
wherein to identify the cost the second processor is further configured to: track the beacon as the beacon moves throughout the medical facility; derive a time duration that the beacon is located in each location as the beacon moves throughout the medical facility; and determine a cost associated with the beacon at the each of the locations within the medical facility, the cost is based on each of the locations and the time duration that the beacon is located in each of the locations; (Breazeale 0005 – 0008, 0021 – 0023).
Breazeale discloses determining a bill or fee based on the time duration that t patient/practitioner are in a location. Breazeale dos not disclose that each location has a rate associated therewith. Fidone discloses a healthcare value determination system that includes determining an aggregated cost for health care services provided to a patient including room costs based on a room type and time increments for all types of rooms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed 
CLAIMS 4, 10, 11 and 18
The combination of Breazeale/Bennett/Pattekar discloses the limitations above relative to Claims 1, 9 and 17. Additionally, Breazeale discloses the following limitations: 
wherein the gateway includes one or more gateways and the message includes one or more message from the one or more gateways, the beacon includes a first beacon that is associated with the patient and a second beacon that is associated with the medical provider; wherein to identify the cost associated with the medical-care, the method comprises: identifying locations within a medical facility that the patient is located based on the received message from the gateway; deriving a first set of time durations for each of the location that the patient is located within the medical facility for the medical-care, deriving a second set of time durations that the medical provider is providing the medical-care to the patient, based on an indication from the one or more messages that the beacon of the medical provider and the beacon of the patient are in proximity to each other, and determining the cost based on the first set of time durations and the second set of time durations; wherein determining the cost further comprises identifying a second set of costs associated with the medical-care provided to the patient; (Breazeale 0024 – 0026);
Breazeale discloses determining a bill or fee based on the time duration that that a patient/practitioner are in various locations and for various costs. Breazeale dos not disclose that each location has a rate associated therewith. Fidone discloses a healthcare value determination .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Breazeale: 2009/0048865 A1, in view of Bennett et al. (US PGPUB 2015/0019241 A1) and in view of Pattekar et al.: (US PGPUB 2015/0310180 A1) in view of Meyers JR. et al.: (US PGPUB 2016/0140304 A1).
CLAIM 12
The combination of Breazeale/Bennett/Pattekar discloses the limitations above relative to Claim 1. With respect to the following limitations:
comparing billed invoices and collected money for the medical-care provided by the medical provider; (Meyers 0047).
Breazeale discloses a patient tracking and billing system that includes performing various ancillary billing functions such as providing reports related to billing, financial performance and other reports typically generated by a healthcare information system. Breazeale does not expressly disclose comparing costs to payments, even though one of ordinary skill would recognize this comparison as a typical financial performance measure. Nonetheless, Meyers expressly discloses comparing the total amount of charges to the amount of claim payment received. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to have modified the patient tracking system of 
CLAIM 8
The prior art discloses the limitations of Claim 1 as shown above. The prior art does not disclose the following limitations:
8.    The system of Claim 1, wherein the first processor is further configured to:
in response to receiving the ping, determine whether a previously received ping was received from the beacon within a threshold period,
identify whether the signal strength parameter associated with the received ping from the beacon matches a previously derived signal strength parameter associated with the previously received ping from the beacon, and
when the signal strength parameter associated with the received ping matches the previously derived signal strength parameter associated with the previously received ping from the same beacon, and the received ping and the previously received ping from the beacon were received within the threshold period, prevent the transceiver from transmitting the message to the computing device.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2002/0165733 A1 to Pulkkinen et al discloses a patient tracking system in a hospital that tracks time increments using beacons and gateways.
US PGPUB 2003/0078911 A1 to Haskell et al. discloses a hospital tracking system for billing.
US 10,102,926 B1 to Leonardi discloses comparing billed amounts to payments in healthcare.
“Using Tracking Tools to Improve patient Flow in Hospitals”; California Healthcare Foundation; 12/2017.
Any inquiry of a general nature or relating to the status of this application or concerning John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 1 June, 2021